UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1722



THADDEUS D. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-579)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thaddeus D. Williams, Appellant Pro Se.    James Phillip Naughton,
Sara Lynne Berg, HUNTON & WILLIAMS,       Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thaddeus   D.   Williams   appeals    the   district   court’s   order

granting summary judgment in favor of United Parcel Service, Inc.

on his claims arising under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 &

Supp. 2002).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court, as stated from the bench.          See Williams v. United Parcel

Serv., Inc., No. CA-01-579 (E.D. Va. June 11, 2002).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                   2